MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00081-CV

                         JULIE ANN ANDERSON, Appellant

                                          V.

                    ANTHONY DOUGLAS DAINARD, Appellee

   Appeal from the 308th District Court of Harris County. (Tr. Ct. No. 2012-29667).

TO THE 308TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 6th day of October 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on September 29, 2014. After submitting
             the case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                   The Court orders that the appellant, Julie Ann
             Anderson, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered October 6, 2015.
              Panel consists of Chief Justice Radack and Justices Bland and
              Huddle. Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 21, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT